Citation Nr: 0006938	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of burns 
on the face.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for psychiatric 
disorder, to include adjustment reaction and schizophrenia.

4.  Entitlement to an increased evaluation for low back pain, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for low back pain 
prior to April 27, 1998.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1983 to May 
1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1989 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for nervous disorder, burns on face, and 
hearing loss and continued the noncompensable evaluation for 
service-connected low back pain.  In a July 1998 rating 
decision, the RO granted a 10 percent evaluation for low back 
pain, effective April 27, 1998.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Competent evidence of residuals from burns on the face is 
not of record.

2.  Competent evidence of a current diagnosis of adjustment 
disorder is not of record.

3.  Competent evidence of a nexus between the diagnosis of 
schizophrenia and service or a service-connected disability 
is not of record.

4.  Low back pain is currently manifested by no more than 
slight functional impairment.

5.  Prior to April 27, 1998, low back pain was manifested by 
no functional impairment.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of burns 
on the face is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for psychiatric 
disorder, to include adjustment disorder and schizophrenia, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.310(a) (1999).

3.  Low back pain is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5292 (1999).

4.  The criteria for a compensable evaluation prior to August 
27, 1998, for low back pain has not been met.  38 U.S.C.A. §§ 
1155, 5107(b), 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.400, 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for a 
psychosis, such as schizophrenia, may be granted if manifest 
to a compensable degree within one year of separation from 
service.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (19 92); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  With a "chronic disease," such as a 
psychosis, service connection is warranted when the disease 
is manifested to a compensable degree within one year 
following service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant did not serve on active duty during a period of 
war, thus, entitlement to application of 38 U.S.C.A. 
§ 1154(b) (West 1991) is not warranted.

Service medical records are silent for treatment for or a 
diagnosis of burns or residuals of burns on the face.  In 
June 1986, the appellant reported that she had had a 
recurrent rash or dry skin on the face around her mouth.  The 
examiner stated that the skin around and under the lips was 
dry and scaling.  The assessment was dermatitis.  In July 
1986 a diagnosis of mild acne vulgaris was entered.  When 
seen in June 1987 with various pain complaints, a diagnosis 
of probable adjustment disorder was entered.  In a subsequent 
June 1987 treatment report, the examiner entered an 
impression of reaction/adjustment disorder.  In a February 
1988 medical evaluation board proceeding, it was determined 
that the appellant had psychological factors which had 
influenced her physical condition and that such had been 
incurred in service.  On her separation examination, the 
examiner stated that the appellant's skin was abnormal due to 
mild acne.  The examiner also stated that psychiatric 
evaluation was abnormal, but did not enter a diagnosis.

In an April 1991 treatment report, it was noted that the 
appellant had exhibited paranoid ideation and bizarre 
behavior during the interview.  She underwent Minnesota 
Multiphasic Personality Inventory testing.  The VA examiner 
stated that there was evidence of both characterological and 
psychotic syndrome, but that the psychodiagnostic impression 
was paranoid schizophrenia.

In October 1991, the appellant was hospitalized at a private 
facility.  Dr. Douglas Bess stated that the appellant had 
been admitted because she was delusional, paranoid, and felt 
like people were trying to hurt her.  He also noted that she 
had exhibited threatening behavior toward family members.  A 
diagnosis of paranoid delusional disorder was entered.  

The appellant underwent a VA psychiatric evaluation in April 
1998.  The appellant stated that she had had "bad nerves" 
since getting out of service.  The VA examiner stated that 
the appellant's thought processes were scattered and that the 
appellant may have been delusional and hallucinating at the 
time.  The VA examiner entered a diagnosis of schizophrenia, 
and stated that it was not related to a service-connected 
disability.

A.  Scars on face

After having reviewed the evidence of record, the Board finds 
that the claim for service connection for residuals of burns 
on the face is not well grounded.  See Caluza, 7 Vet. 
App. 498.  The appellant has alleged that she sustained burns 
to her face in service.  She is competent to allege that she 
burned her face, but there is no evidence of residuals from 
burns to her face.  The service medical records reveal that 
she had acne on her face and had dermatitis at one time.  
However, no medical professional has stated that the 
appellant has any residuals from burns to her face.  Thus, 
the appellant has not brought forth competent evidence of a 
current residuals from burns to her face.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143-44.  Because the appellant has not submitted any 
evidence of current residuals that resulted from burns to her 
face, the Board must deny it as not well grounded.  Id.; see 
also Caluza, 7 Vet. App. 498.

Although the appellant has stated that she currently has 
residuals on her face from burns she sustained in service, it 
has not been shown that she possesses the requisite knowledge 
of medical principles that would permit her to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu, 4 Vet. App. at 494.  
Further, assuming that the appellant is claiming that there 
is a current disability as to residuals of a burn, she is a 
lay person, and her opinion is not competent.  See Layno, 
6 Vet. App. at 470.  The appellant's own, unsupported opinion 
does not give rise to a well-grounded claim.  Id.  

B.  Psychiatric disorder

After having reviewed the evidence of record, the Board finds 
that the claim for service connection for psychiatric 
disorder, to include adjustment disorder and schizophrenia, 
is not well grounded.  See Wallin, 11 Vet. App. 509; Caluza, 
7 Vet. App. 498.

Service medical records reveal that the appellant was 
diagnosed with adjustment disorder.  However, there is no 
post service medical evidence of a current diagnosis of 
adjustment disorder.  Thus, the claim for service connection 
for adjustment disorder is not well grounded.  Brammer, 3 
Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  Because 
the appellant has not submitted any evidence of a current 
diagnosis of adjustment disorder, the Board must deny it as 
not well grounded.  Id.

As to the diagnosis of schizophrenia, the record does not 
reveal that the schizophrenia was manifested to a compensable 
degree within one year following her discharge from service.  
The first diagnosis of schizophrenia was in April 1991, which 
is almost three years following her discharge from service.  
Additionally, no medical professional has related the 
diagnosis to service or to a service-connected disability.  
In fact, when examined in April 1998, the VA examiner stated 
that the diagnosis of schizophrenia was not related to a 
service-connected disability.  Thus, the appellant's claim 
for service connection for schizophrenia is not well grounded 
and is denied.  See Wallin, 11 Vet. App. 509; Caluza, 7 Vet. 
App. 498.

Although the appellant has stated that she currently has a 
psychiatric disorder that is due to service or a service-
connected disability, it has not been shown that she 
possesses the requisite knowledge of medical principles that 
would permit her to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494.  The appellant's own, 
unsupported opinion does not give rise to a well-grounded 
claim.  Id.  

The Board is aware that the service medical records revealed 
that a medical board determined that the appellant had a 
psychologic features that had influenced her physical 
condition; however, no medical professional has attributed a 
current psychiatric diagnosis to service or to those findings 
in service.


C.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in February 1990 and numerous 
supplemental statements of the case subsequently.  
Additionally, the Board attempted to obtain all the medical 
records of which the appellant had alleged the existence.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).

II.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that her claim for an 
increased evaluation for low back pain is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, her assertion 
that her service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for low back pain was granted by means of 
a July 1988 rating decision and assigned a noncompensable 
evaluation.  In a July 1998 rating decision, the RO granted a 
10 percent disability evaluation for low back pain, effective 
April 27, 1998.

In an October 1989 VA outpatient treatment report, the 
appellant was seen with complaints of lower back pain.  The 
VA examiner stated that an x-ray of the left spine revealed 
mild levoscoliosis, but that otherwise it was negative.  The 
assessment was chronic low back pain-mild narrowing of L5-
S1.

Private medical records reflect that the appellant was in an 
automobile accident in October 1990.  She complained of neck 
and low back pain following the incident.  In an October 1990 
letter, Dr. David D. Millman stated that an x-ray of the 
lumbar spine revealed left scoliosis with normal appearing 
pedicles.  The lumbar curve was diminished with L2, L3, L4 in 
extension malposition plus narrowing of the L5-S1 disc space.  
There was no abnormality demonstrated of the apophyseal 
joints or pars interarticularis.  The final impression was 
hypolordosis, subluxation, discopathy, scoliosis.

The appellant underwent a VA examination in December 1990.  
Examination of the low back revealed no pain on pressure.  
The VA examiner stated that there did not appear to be any 
spasm of the lumbar paravertebral muscles or of any 
malalignment of the lumbar spine.  Range of motion was 
90 degrees of flexion, 15 degrees of extension, 25 degrees of 
lateral flexion, and 28 degrees of rotation.  Deep tendon 
reflexes were 2+.  The VA examiner stated that there was no 
atrophy, weakness, fasciculations, or sensory loss.  He 
stated that there were equal lengths to the extremities and 
equal circumference of the thighs and calves at corresponding 
levels.  Kernig's test was negative, as was straight leg 
raising on the left; however, straight leg raising was 
positive on the right at 70 degrees.  The VA examiner stated 
that the appellant was not wearing a back brace, that she was 
not using a walking aid, and that she walked with a normal 
gait.  The diagnosis was chronic low back pain secondary to 
lumbar or low back strain.

In a February 1991 VA outpatient treatment report, the VA 
examiner noted that the appellant had complained of 
mechanical low back pain.  Examination revealed no deficit.  
The appellant had good range of motion of the lumbar spine.  
Deep tendon reflexes were 2+, and straight leg raising was 
negative.  The VA examiner noted that the appellant was able 
to sit and stand without problems and that x-rays were 
negative.  The assessment was mechanical low back pain.  In 
April 1991, the VA examiner stated that the examination 
revealed negative straight leg raising, normal strength and 
reflexes, and no evidence of neurologic impairment.  The 
assessment was low back pain-chronic.

In a May 1991 physical therapy report, the VA physical 
therapist stated that the appellant was ambulatory without an 
assistive device.  He stated that the appellant had a history 
of low back pain.  Examination revealed that strength was 
normal, and that straight leg raising was negative.  There 
was no hamstring tightness.  The VA physical therapist stated 
that he instructed the appellant to do exercises at home.

A June 1991 private medical record revealed that the 
appellant complained of low back pain.  Physical examination 
revealed tenderness over the lumbar spine.  Straight leg 
raising was positive at 45 degrees on right.  Reflexes were 
2-3+ and symmetrical.  Lumbar spine x-ray was negative.  The 
assessment was low back pain.

An x-ray taken of the appellant's lumbar spine in April 1992 
was negative.

The appellant underwent a VA examination in April 1998.  The 
appellant reported low back pain.  She stated that she 
continued to receive pain medication, use a back brace, and 
undergo physical therapy, but that she had had no surgery.  
The appellant reported a dull pain in her low back and that 
she was not able to walk or run for long periods of time.  
She denied flare-ups of pain, weakness, fatigability, and 
lack of endurance.  The appellant reported that she wore a 
back brace when she worked or drove.  Upon physical 
examination, the VA examiner noted that the appellant had 
mild paravertebral lumbar tenderness in the right area.  
There was no muscular atrophy.  The VA examiner stated that 
she had normal posture and stability, but that she walked 
with a limp.  She had 90 degrees of flexion, with pain at 
80 degrees and normal lateral bending and rotation.  There 
were no gross sensory or motor deficits.  Deep tendon 
reflexes were 2 and equal and symmetric.  Straight leg 
raising was negative bilaterally, as was Babinski's.  There 
was no difficulty with walking on toes or heels except for 
limping.  The diagnosis was mechanical low back pain without 
signs of neuropathy or radiculopathy.  An x-ray taken at that 
time was normal.

The Board notes that the April 1998 examination report 
reveals that the appellant had 150 degrees of extension and 
was able to do 160 degrees of extension with pain.  The Board 
finds that such range of motion cannot be accurate as to 
extension of the lumbar spine.  Regardless, the VA examiner 
noted that the appellant had pain on extension.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

An evaluation of 10 percent is warranted when limitation of 
motion of the lumbar spine is slight; 20 percent when 
limitation of motion is moderate, and 30 percent when 
limitation of motion is severe.  38 C.F.R. Part 4, Diagnostic 
Code 5292 (1999).  Under Diagnostic Code 5295, lumbosacral 
strain is assigned a noncompensable evaluation when there are 
slight, subjective symptoms only.  38 C.F.R. Part 4, 
Diagnostic Code 5295 (1999).  A 10 percent evaluation is 
warranted when it is manifested by characteristic pain on 
motion.  Id.  A 20 percent evaluation is warranted if there 
is muscle spasm on extreme forward bending, unilateral loss 
of lateral spine motion in a standing position.  Id.  A 40 
percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.


I.  Evaluation in excess of 10 percent for low back pain

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent.  The appellant's low back pain is no 
more than slightly disabling.  See 38 C.F.R. Part 4, 
Diagnostic Code 5292.  At the time of the April 1998 
examination, the VA examiner stated that the appellant had 
mild paravertebral lumbar tenderness in the right area.  At 
80 degrees of flexion, pain started and she was able to go to 
90 degrees.  Extension of the lumbar spine caused pain.  
Thus, as to evaluations under Diagnostic Codes 5292 and 5295, 
the preponderance of the evidence shows that the appellant 
has no more than slight limitation of motion or that the 
appellant has characteristic pain on motion.  See 38 C.F.R. 
Part 4, Diagnostic Codes 5292, 5295.  As stated above, 
flexion was 80 degrees without pain and 90 degrees with pain 
and extension caused pain.  The Board finds that such 
clinical findings are indicative of no more than a 10 percent 
evaluation.  See id.

Higher evaluations under Diagnostic Codes 5292 or 5295 are 
not warranted.  The appellant's range of motion has not been 
shown to be any more than slight.  See 38 C.F.R. Part 4, 
Diagnostic Code 5292.  In the April 1998 examination report, 
the VA examiner stated that at 80 degrees of flexion, pain 
was shown.  She had pain on extension as well.  However, 
lateral bending and rotation were normal.  Additionally, 
there has been no evidence of muscle spasm on extreme forward 
bending or loss of lateral spine motion.  See 38 C.F.R. 
Part 4, Diagnostic Code 5295.  Based on the record, the 
appellant's low back pain is no more than 10 percent 
disabling.  See 38 C.F.R. Part 4, Diagnostic Codes 5292, 
5295.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
At the time of the April 1998 examination, at 80 degrees of 
flexion, pain occurred.  Extension of the lumbar spine caused 
pain.  The VA examiner stated that the appellant had normal 
lateral bending and rotation.  The appellant denied flare-ups 
of pain, weakness, fatigability, and lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.45.  The Board finds that such 
functional impairment is indicative of no more than mild or 
slight functional impairment due to pain or any other factor 
and thus no more than a 10 percent evaluation is warranted.  
The evidence of record establishes that the actual limitation 
of motion and the functional equivalent of limitation of 
motion are identical and are no more than mild or slight.

The appellant is competent to report her symptoms; however, 
to the extent that she has described that her pain is worse 
than the 10 percent evaluation contemplates, the medical 
findings do not support her contentions.  The Board attaches 
greater probative weight to the clinical findings of a 
skilled, unbiased professional than to the appellant's 
statements, even if sworn, in support of a claim for monetary 
benefits.  Taking the appellant's contentions into account 
and the medical findings, an evaluation in excess of 10 
percent is not warranted.  To this extent, the preponderance 
of the evidence is against her claim and there is no doubt to 
be resolved. 38 U.S.C.A. § 5107(b) (West 1991).

II.  Evaluation in excess of 0 percent prior to
April 27, 1998, for low back pain

When the RO granted a 10 percent evaluation for low back 
pain, it granted an effective date of April 27, 1998, the 
date of a VA examination, which the RO stated was the date 
that an increase in the appellant's low back pain was 
factually ascertainable.

After careful review of the medical evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation prior to April 27, 1998, for low back 
pain.  Despite the complaints of pain, the objective evidence 
during the relevant time period shows no findings of 
impairment.  In December 1990, there was no pain on pressure 
of the lumbar spine.  Additionally, there was no spasm of the 
lumbar paravertebral muscles.  The VA examiner stated that 
there was no atrophy, weakness, fasciculations, or sensory 
loss.  She had 90 degrees of flexion.  In February 1991, the 
VA examiner stated that the appellant had good range of 
motion in her lumbar spine.  There was no deficit found.  
Reflexes were 2+, and straight leg raising was negative.  
Similar findings were made in April 1991 and May 1991.  In 
June 1991, physical examination revealed tenderness over the 
lumbar spine.  Straight leg raising was positive on the right 
at 45 degrees.  In April 1992, an x-ray of the lumbar spine 
was negative.  Thus, prior to the April 1998 examination, the 
clinical findings revealed normal findings.  The Board finds 
that the appellant's low back pain was no more than 0 percent 
disabling prior to April 27, 1998.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The medical 
evidence prior to the April 1998 VA examination does not 
reveal any clinical findings that would warrant an evaluation 
in excess of 0 percent.  There was no atrophy, weakness, 
fasciculations, or sensory loss in December 1990.  See 
38 C.F.R. §§ 4.40, 4.45.  Straight leg raising was 
consistently negative.  Strength was reported to be normal.  
The Board finds that such evidence is indicative of no 
functional impairment due to pain or any other factor and 
thus no more than a 0 percent evaluation is warranted prior 
to April 1998.

The Board is aware that there is a large gap of time where 
there are no medical records; specifically, 1992 to 1998.  
The RO attempted to get as many medical records that the 
appellant stated had existed.  Prior to April 1998, there was 
no showing of slight limitation of motion or characteristic 
pain on motion.  See 38 C.F.R. Part 4, Diagnostic Codes 5292, 
5295.  Although the VA examiner reported in the June 1991 
treatment report that the appellant had tenderness over the 
lumbar spine, the record was silent as to pain on motion of 
the lumbar spine.  See 38 C.F.R. Part 4, Diagnostic Code 
5295.  The Board finds that the clinical findings in the 
April 1998 examination report that the appellant had pain on 
range of motion and limited motion established a factually 
ascertainable fact as to when the appellant's low back pain 
worsened from noncompensable to 10 percent.  See 38 C.F.R. 
Part 4, Diagnostic Codes 5292, 5295.

The Board finds that an evaluation in excess of 0 percent was 
not factually ascertainable until April 27, 1998.  Prior to 
such date, the preponderance of the evidence showed no more 
than a noncompensable lumbar spine disability.  Thus, the RO 
was proper in granting a 10 percent evaluation, effective 
April 27, 1998, as that was the date that an increased 
evaluation was factually ascertainable.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  Prior to that date, there was no 
objective medical evidence which established an evaluation in 
excess of 0 percent for low back pain.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5295.

The preponderance of the evidence is against the appellant's 
claim for an evaluation in excess of 0 percent prior to April 
27, 1998, for low back pain, and an increased evaluation is 
not warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of burns on the face is 
denied.

Service connection for psychiatric disorder, to include 
adjustment disorder and schizophrenia, is denied.

An increased evaluation for low back pain is denied.

A compensable evaluation prior to April 27, 1998, for low 
back pain is denied.


REMAND

The record reflects that the appellant was scheduled for a VA 
audiological evaluation in November 1998, to which she did 
not report.  There is a document in the file that reveals 
that the appellant was sent a notice of the scheduled VA 
examination; however, the date on which the notice to report 
was sent is not included.  The document bears a date in 
January 1999, a date which post dates the scheduled 
examination.  The Board finds that a determination of whether 
the appellant's failure to show up constituted "good cause" 
must be made.


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO is to make a determination if the 
appellant's failure to show for the VA 
examination scheduled on November 30, 
1998, constituted "good cause."  The RO 
should contact the facility that sent the 
letter of notification of the scheduled 
examination to the appellant to find out 
when that letter was sent.  The RO should 
then issue the appellant a letter, which 
allows her adequate time to establish 
"good cause."  The determination should 
be associated with the claims file.  If 
the determination is that the appellant 
showed good cause, then the audiological 
evaluation should be rescheduled.  
Regardless, the RO must comply with 38 
C.F.R. § 3.655 (1999).  If, however, the 
determination is that the appellant did 
not show "good cause," then the RO 
should issue a supplemental statement of 
the case with its reasons and bases for 
such determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



